Exhibit 10.5
 
EXECUTION VERSION

SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated as of January 29, 2015 (this “Agreement”), by and
among Marathon Patent Group, Inc., the other undersigned grantors and each
Additional Grantor (as herein defined) (collectively, “Grantor”) and DBD Credit
Funding LLC, as collateral agent for the Secured Parties (as defined in the
Revenue Sharing and Securities Purchase Agreement, as defined below) (in such
capacity as collateral agent, the “Collateral Agent”).
 
RECITALS:
 
WHEREAS, reference is made to that certain Revenue Sharing and Securities
Purchase Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Revenue Sharing and
Securities Purchase Agreement”), by and among the Grantor, the Purchasers party
thereto from time to time and the Collateral Agent;
 
WHEREAS, in consideration of the purchase of the Notes, the Warrants and the
Revenue Stream by Purchasers and the other accommodations of the Purchasers, in
each case as set forth in the Revenue Sharing and Securities Purchase Agreement,
Grantor has agreed to secure Grantor’s obligations with respect to the payment
in full and satisfaction of the Notes under the Revenue Sharing and Securities
Purchase Agreement as set forth herein; and
 
NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants herein contained, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, Grantor and
Collateral Agent agree as follows:
 
SECTION 1.
DEFINITIONS.

 
1.1.           General Definitions.  In this Agreement, the following terms
shall have the following meanings:
 
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
 
“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.
 
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.5 (as such schedule may be amended or supplemented from
time to time).
 
“Commodities Accounts” shall mean all “commodity accounts” as defined in Article
9 of the UCC.
 
“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether any Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.4.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Copyrights” shall mean all United States, and foreign copyrights (including
community designs), including, without limitation, copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing:  (i) all registrations and applications therefor
including, without limitation, the registrations and applications referred to in
Schedule 4.4, (ii) all extensions and renewals thereof, (iii) all rights
corresponding thereto throughout the world, (iv) all rights to sue for past,
present and future infringements thereof, and (v) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages and proceeds of suit.
 
“Deposit Accounts” shall mean all “deposit accounts” as defined in Article 9 of
the UCC.
 
“Documents” shall have the meaning assigned to such term in the Revenue Sharing
and Securities Purchase Agreement.
 
“Equipment” shall mean all “equipment” as defined in Article 9 of the UCC.
 
“Intellectual Property” shall mean, collectively, as owned, licensed or used in
the business of each Grantor, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets, and the Trade Secret Licenses.
 
“General Intangibles” shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in
Article 9 of the UCC.
 
“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include, without limitation, all Inventory and Equipment (in each
case, regardless of whether characterized as goods under the UCC).
 
“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the
UCC;  (ii) all goods held for sale or lease or to be furnished under contracts
of service or so leased or furnished, all raw materials, work in process,
finished goods, and materials used or consumed in the manufacture, packing,
shipping, advertising, selling, leasing, furnishing or production of such
inventory or otherwise used or consumed in any Grantor’s business; (iii) all
goods in which any Grantor has an interest in mass or a joint or other interest
or right of any kind; and (iv) all goods which are returned to or repossessed by
any Grantor, all computer programs embedded in any goods and all accessions
thereto and products thereof (in each case, regardless of whether characterized
as inventory under the UCC).
 
“Investment Accounts” shall mean the Securities Accounts, Commodities Accounts
and Deposit Accounts.
 
“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC):  all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.
 
“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.
 
“Patents” shall have the meaning assigned to such term in the Revenue Sharing
and Securities Purchase Agreement.


“Patent Security Agreement” shall mean the patent security agreement executed by
the parties substantially in the form of Exhibit B to perfect the Secured
Parties’ security interest in the Collateral pursuant to the terms and
conditions of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
“Permitted Liens” shall mean any Lien that is permitted to be incurred by
Grantor under Section 6.8 of the Revenue Sharing and Securities Purchase
Agreement.


“Pledged Debt” shall mean all Indebtedness owed to any Grantor, including,
without limitation, all Indebtedness described on Schedule 4.2 under the heading
“Pledged Debt”, issued by the obligors named therein, the Instruments evidencing
such Indebtedness, and all interest, cash, Instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.
 
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.
 
“Pledged LLC Interests” shall mean all interests in any limited liability
company owned by any Grantor including, without limitation, all limited
liability company interests listed on Schedule 4.2 under the heading “Pledged
LLC Interests” and the certificates, if any, representing such limited liability
company interests and any interest of any Grantor on the books and records of
such limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.
 
“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership owned by any Grantor including, without limitation, all partnership
interests listed on Schedule 4.2 under the heading “Pledged Partnership
Interests” and the certificates, if any, representing such partnership interests
and any interest of any Grantor on the books and records of such partnership or
on the books and records of any securities intermediary pertaining to such
interest and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests.
 
“Pledged Stock” shall mean all shares of Capital Stock owned by any Grantor,
including, without limitation, all shares of Capital Stock described on Schedule
4.2 under the heading “Pledged Stock”, and the certificates, if any,
representing such shares and any interest of any Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.
 
“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust owned by any Grantor including, without limitation, all trust
interests listed on Schedule 4.2 under the heading “Pledged Trust Interests” and
the certificates, if any, representing such trust interests and any interest of
any Grantor on the books and records of such trust or on the books and records
of any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests.
 
“Proceeds” shall mean:  (i) all “proceeds” as defined in Article 9 of the UCC
and (ii) whatever is receivable or received when Collateral or proceeds are
sold, exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.
 
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of any Grantor’s rights, if any, in any goods or other
property giving rise to such right to payment and all Collateral Support and
Supporting Obligations related thereto and all Receivables Records.
 
 
 
 

--------------------------------------------------------------------------------

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of any Grantor
or any computer bureau or agent from time to time acting for any Grantor or
otherwise, (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or nonwritten forms of information
related in any way to the foregoing or any Receivable.
 
“Securities Accounts” shall mean all “securities accounts” as defined in
Article 8 of the UCC.
 
“Security Agreement Supplement” shall mean any supplement to this Agreement
substantially in the form of Exhibit A.


“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.
 
“Trademarks” shall mean all United States, state, territorial, provincial or
foreign trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
certification marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, all registrations
and applications for any of the foregoing including, without limitation:  (i)
the registrations and applications referred to in Schedule 4.4, (ii) all
extensions or renewals of any of the foregoing, (iii) all of the goodwill of the
business connected with the use of and symbolized by the foregoing, (iv) the
right to sue for past, present and future infringement or dilution of any of the
foregoing or for any injury to goodwill, and (v) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
 
“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether any Grantor is licensee or
licensor thereunder), including, without limitation, each agreement referred to
in Schedule 4.4.
 
“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether any Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.4.
 
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of any Grantor, whether or not
such Trade Secret has been reduced to a writing or other tangible form,
including all documents and things embodying, incorporating, or referring in any
way to such Trade Secret, including, without limitation:  (i) the right to sue
for past, present and future misappropriation or other violation of any Trade
Secret, and (ii) all Proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
 
 “United States” shall mean the United States of America.
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.           Definitions; Interpretation.  All capitalized terms used herein
(including the preamble and recitals hereto) but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Revenue Sharing
and Securities Purchase Agreement or, if not defined therein, in the
UCC.  References to “Sections,” “Exhibits” and “Schedules” shall be to sections,
exhibits and schedules, as the case may be, of this Agreement unless otherwise
specifically provided. The rules of construction specified in Section 1.2 of the
Revenue Sharing and Securities Purchase Agreement also apply to this Agreement.
 
1.3.             Schedules and Exhibits.  This Agreement includes each of the
following Schedules and Exhibits, all of which are incorporated into this
Agreement by this reference, as each may be amended or supplemented from time to
time in accordance with the terms and conditions here.
 

 Schedule 4.1    Grantor Corporate Information  Schedule 4.2  Investment Related
Property  Schedule 4.3   Description of Letters of Credit  Schedule 4.4  
 Intellectual Property  Schedule 4.5    Commercial Tort Claims  Exhibit A   
 Security Agreement Supplement  Exhibit B    Patent Security Agreement

                                                                                                                           
SECTION 2.
GRANT OF SECURITY.

 
2.1.           Grant of Security.  As security for the payment and performance
in full of all of the Secured Obligations (as defined in Section 3.1), Grantor
hereby grants to Collateral Agent, for the benefit of Secured Parties, a
security interest and continuing lien on all of Grantor’s right, title and
interest in, to and under all personal property of Grantor, in each case whether
now owned or existing or hereafter acquired or arising and wherever located,
including the following (all of which are hereinafter collectively referred to
as the “Collateral”):
 
(a)   Accounts;

 
 
 

--------------------------------------------------------------------------------

 
 
(b)           the license agreements set forth on Schedule 4.5 of the Revenue
Sharing and Securities Purchase Agreement (the “Existing Licenses”);
 
(c)           Chattel Paper;
 
(d)           Documents;
 
(e)           General Intangibles;
 
(f)           Goods;
 
(g)           Instruments;
 
(h)           Insurance;
 
(i)           Intellectual Property;
 
(j)           Investment Related Property;
 
(k)           Letter of Credit Rights;
 
(l)           Money;
 
(m)           Receivables and Receivable Records;
 
(n)           Commercial Tort Claims described on Schedule 4.5 (as such schedule
may be amended or supplemented from time to time);
 
(o)           to the extent not otherwise included above, all Collateral Support
and Supporting Obligations relating to any of the foregoing;
 
(p)           to the extent not otherwise included above, all other tangible and
intangible personal property of such Grantor, including, without limitation, all
bank and other accounts and all cash, all investments and all other property
from time to time deposited therein or otherwise credited thereto, all monies
and property in the possession or under the control of any Agent or any
Purchaser or any affiliate, representative, agent or correspondent of any Agent
or any Purchaser, all proceeds, products, offspring, accessions, rents, profits,
income, benefits, substitutions and replacements of and to any of the property
of such Grantor described in the preceding clauses of this Section 2.1
(including, without limitation, any proceeds of insurance thereon and all causes
of action, claims and warranties now or hereafter held by such Grantor in
respect of any of the items listed above), and all books, correspondence, files
and other Records, including, without limitation, all tapes, disks, cards,
software, data and computer programs in the possession or under the control of
such Grantor or any other Person from time to time acting for such Grantor; and
 
(q)           to the extent not otherwise included above, all receivables,
Proceeds, products, accessions, rents and profits of or in respect of any of the
foregoing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.2.           Certain Limited Exclusions.  Notwithstanding anything herein to
the contrary, in no event shall the security interest granted under Section 2.1
hereof attach to (a) any lease, license, contract, property rights or agreement
to which any Grantor is a party or any of its rights or interests thereunder if
and for so long as the grant of such security interest shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of any Grantor therein (including, without limitation, by
virtue of any law, rule or regulation applicable to such Grantor) or (ii) in a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract, property rights or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided, however, that, in each case, such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation or unenforceability shall be remedied and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified in (i) or (ii) above or (b) any intent-to-use (ITU)
United States trademark application for which an amendment to allege use or
statement of use has not been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. §
1051(d), respectively, or, if filed, has not been deemed in conformance with 15
U.S.C. § 1051(a) or 15 U.S.C. § 1051(c) in each case, only to the extent the
grant of security interest in such intent-to-use Trademark is in violation of 15
U.S.C. § 1060 and only unless and until a “Statement of Use” or “Amendment to
Allege Use” is filed, has been deemed in conformance with 15 U.S.C. § 1051(a)
and 15 U.S.C. § 1051(c) or examined and accepted, respectively, by the United
States Patent and Trademark Office in which case such security interest shall
attach immediately.  Notwithstanding anything in this Section 2.2 to the
contrary, the foregoing exclusions shall not in any way limit, impair or
otherwise affect Collateral Agent’s continuing Liens upon any rights or
interests of Grantor in (A) monies due or to become due to Grantor in respect of
such lease, license, contract, property rights agreement or other interests or
(B) any and all Proceeds from the sale, transfer, assignment, license, lease or
other dispositions of such lease, license, contract, property rights, agreements
or other interests.
 
SECTION 3.
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 
3.1.           Security for Obligations.  This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) (and any
successor provision thereof)), of all obligations relating to the payment in
full and satisfaction of the Notes with respect to Grantor, whether now existing
or hereafter incurred (collectively, the “Secured Obligations”).
 
3.2.           Continuing Liability Under Collateral.  Notwithstanding anything
herein to the contrary, (i) Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended to or shall be a
delegation of duties to Collateral Agent or any other Secured Party, (ii)
Grantor shall remain liable under each of the agreements included in the
Collateral and neither Collateral Agent nor any other Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement and (iii) the exercise by Collateral Agent of any of its
rights hereunder shall not release Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 
4.1.           Generally.
 
(a)           Representations and Warranties.  Grantor hereby represents and
warrants to Collateral Agent and each other Secured Party, as of the Closing
Date and as of the date of each issuance of Notes, that:
 
(i)           it owns the Collateral purported to be owned by it or otherwise
has the rights it purports to have in each item of Collateral and, as to all
Collateral whether now existing or hereafter acquired, will continue to own or
have such rights in each item of the Collateral, in each case free and clear of
any and all Liens, rights or claims of all other Persons other than Permitted
Liens;
 
(ii)           it has indicated on Schedule 4.1 (as such schedule may be amended
or supplemented from time to time):  (w) the type of organization of Grantor,
(x) the jurisdiction of organization of Grantor, (y) its organizational
identification number, if any, and (z) the jurisdiction where the chief
executive office or its sole place of business is, and for the one-year period
preceding the date hereof has been, located.
 
(iii)           the full legal name of Grantor is as set forth on Schedule 4.1
and it has not done in the last five (5) years, and does not do, business under
any other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1;
 
(iv)           except as provided on Schedule 4.1, it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years;
 
(v)           it has not become bound (whether as a result of merger or
otherwise) as debtor under a security agreement entered into by another Person,
which has not heretofore been terminated other than the agreements identified on
Schedule 4.1 hereof;
 
(vi)           (w) upon the filing of all UCC financing statements naming
Grantor as “debtor” and Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.1 hereof  and other filings delivered by each Grantor, (x) upon
delivery of all Instruments, Chattel Paper and certificated Pledged Equity
Interests and Pledged Debt, along with corresponding stock powers, as
applicable, (y) upon execution of a control agreement establishing Collateral
Agent’s “control” (within the meaning of Section 8-106, 9-106 or 9-104 of the
UCC, as applicable) with respect to any Investment Account, and (z) to the
extent perfection or priority of a security interest therein not subject to
Article 9 of the UCC, upon recordation of the security interests granted
hereunder in Patents, Trademarks, Copyrights and exclusive Copyright Licenses in
the applicable intellectual property registries, including but not limited to
the United States Patent and Trademark Office and the United States Copyright
Office, the security interests granted to Collateral Agent hereunder shall
constitute valid and perfected first priority Liens (subject in the case of
priority only to Permitted Liens) on such Collateral;
 
(vii)           all actions and consents, including all filings, notices,
registrations and recordings necessary or desirable for the exercise by
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect of the Collateral have been made or
obtained;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(viii)           other than the financing statements filed in favor of
Collateral Agent, no effective UCC financing statement, fixture filing or other
instrument similar in effect under any applicable law covering all or any part
of the Collateral is on file in any filing or recording office except for (A)
financing statements for which proper termination statements have been delivered
to Collateral Agent for filing and (B) financing statements filed in connection
with Permitted Liens; and
 
(ix)           no authorization, approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of Collateral Agent hereunder or (ii) the exercise by
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (vi) above
and (B) as may be required, in connection with the disposition of any Investment
Related Property, by laws generally affecting the offering and sale of
securities.
 
(b)           Covenants and Agreements.  Grantor hereby covenants and agrees
with Collateral Agent and each other Secured Party that:
 
(i)           it shall not change Grantor’s name, identity, corporate structure
(e.g., by merger, consolidation, change in corporate form or otherwise) sole
place of business, chief executive office, type of organization or jurisdiction
of organization or establish any trade names unless it shall have (A) notified
Collateral Agent in writing, by executing and delivering to Collateral Agent a
completed Security Agreement Supplement, together with all Supplements to
Schedules thereto, at least fifteen (15) Business Days prior to any such change
or establishment, identifying such new proposed name, identity, corporate
structure, sole place of business, chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as Collateral Agent may reasonably request and (B) taken all actions
necessary or advisable to maintain the continuous validity, perfection and the
same or better priority of Collateral Agent’s security interest in the
Collateral intended to be granted and agreed to hereby; and
 
(ii)           it shall not take or permit any action which could impair
Collateral Agent’s rights in the Collateral.
 
4.2.           Investment Related Property.
 
4.2.1.           Investment Related Property Generally
 
(a)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees with Collateral Agent and each other Secured Party that:
 
(i)           in the event it acquires rights in any Investment Related Property
after the date hereof, it shall deliver to Collateral Agent a completed Security
Agreement Supplement, together with all Supplements to Schedules thereto,
reflecting such new Investment Related Property and all other Investment Related
Property.  Notwithstanding the foregoing, each Grantor agrees that the security
interest of Collateral Agent shall attach to all Investment Related Property
immediately upon any Grantor’s acquisition of rights therein and shall not be
affected by the failure of any Grantor to deliver a supplement to Schedule 4.2
as required hereby;
 
 

 
 
 

--------------------------------------------------------------------------------

 

(ii)   except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Investment Related
Property, or any securities or other property upon the merger, consolidation,
liquidation or dissolution of any issuer of any Investment Related Property,
then (a) such dividends, interest or distributions and securities or other
property shall be included in the definition of Collateral without further
action and (b) such Grantor shall within fifteen (15) Business Days take all
steps, if any, reasonably requested by Collateral Agent to ensure the validity,
perfection, priority and, if applicable, control of Collateral Agent over such
Investment Related Property (including, without limitation, delivery thereof to
Collateral Agent) and pending any such action such Grantor shall be deemed to
hold such dividends, interest, distributions, securities or other property in
trust for the benefit of Collateral Agent and the same shall be segregated from
all other property of such Grantor.  Notwithstanding the foregoing, so long as
no Event of Default shall have occurred and be continuing, Collateral Agent
authorizes each Grantor to retain all ordinary cash dividends and distributions
paid in the normal course of the business of the issuer and consistent with the
past practice of the issuer and all scheduled payments of interest, in each
case, solely to the extent the same is expressly permitted by the terms and
provisions of the Revenue Sharing and Securities Purchase Agreement;
 
(iii)           each Grantor consents to the grant by each other Grantor of a
security interest in all Investment Related Property to Collateral Agent.
 
(b)           Delivery and Control.  Each Grantor agrees that with respect to
any Investment Related Property in which it currently has rights it shall comply
with the provisions of this Section 4.2.1(b) on or before the Closing Date and
with respect to any Investment Related Property hereafter acquired by such
Grantor it shall comply with the provisions of this Section 4.2.1(b) promptly,
and in any event with in three (3) Business Days, upon acquiring rights therein,
in each case in form and substance satisfactory to Collateral Agent.  With
respect to any Investment Related Property that is represented by a certificate
or that is an “instrument” with a face value in excess of $200,000 (other than
any Investment Related Property credited to a Securities Account) it shall cause
such certificate or instrument to be delivered to Collateral Agent, indorsed in
blank by an “effective indorsement” (as defined in Section 8-107 of the UCC),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC.  With respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC  (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security if such issuer is a subsidiary of
such Grantor or controlled by such Grantor to either (i) register Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement substantially in a form reasonably acceptable to the
Collateral Agent, pursuant to which such issuer agrees to comply with Collateral
Agent’s instructions with respect to such uncertificated security without
further consent by such Grantor.
 
(c)           Voting and Distributions.
 
(i)           So long as no Event of Default shall have occurred and be
continuing:
 
(1)           except as otherwise provided under the covenants and agreements
relating to Investment Related Property in this Agreement or elsewhere herein or
in the Revenue Sharing and Securities Purchase Agreement, each Grantor shall be
entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Investment Related Property or any part
thereof for any purpose not inconsistent with the terms of this Agreement or the
Revenue Sharing and Securities Purchase Agreement; it being understood, however,
that neither the voting by such Grantor of any Pledged Equity Interest for, or
such Grantor’s consent to, the election of directors (or similar governing body)
at a regularly scheduled annual or other meeting of stockholders, members or
partners or with respect to incidental matters at any such meeting, nor such
Grantor’s consent to or approval of any action otherwise permitted under this
Agreement and the Revenue Sharing and Securities Purchase Agreement, shall be
deemed inconsistent with the terms of this Agreement or the Revenue Sharing and
Securities Purchase Agreement within the meaning of this Section 4.2.1(c)(i)(1),
and no notice of any such voting or consent need be given to Collateral Agent;
and
 
 
 
 

--------------------------------------------------------------------------------

 
 
(2)           Collateral Agent shall promptly execute and deliver (or cause to
be executed and delivered) to each Grantor all proxies and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (1) above;
 
(ii)           Upon the occurrence and during the continuation of an Event of
Default:
 
(1)           all rights of each Grantor to exercise or refrain from exercising
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in Collateral Agent who shall thereupon have the sole right to exercise
such voting and other consensual rights; and
 
(2)           in order to permit Collateral Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder:  (A) each Grantor shall promptly execute and deliver (or
cause to be executed and delivered) to Collateral Agent all proxies, dividend
payment orders and other instruments as Collateral Agent may from time to time
reasonably request and (B) each Grantor acknowledges that Collateral Agent may
utilize the power of attorney set forth in Section 6.1.
 
4.2.2.           Pledged Equity Interests
 
(a)           Representations and Warranties.  Grantor hereby represents and
warrants to Collateral Agent and each other Secured Party, as of the Closing
Date and as of the date of each issuance of Notes, that:
 
(i)           Schedule 4.2 sets forth under the headings “Pledged Stock,”
“Pledged LLC Interests,” “Pledged Partnership Interests” and “Pledged Trust
Interests,” respectively, all of the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests owned by any Grantor
and such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on such Schedule;
 
(ii)           except as set forth on Schedule 4.2, it has not acquired any
Capital Stock or securities of another entity or all or substantially all the
assets of another entity, or merged with another entity, within the past five
(5) years;
 
(iii)           it is the record and beneficial owner of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons other than
Permitted Liens and, except as set forth on Schedule 4.2, there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests;
 
(iv)           without limiting the generality of any of the foregoing, no
consent of any Person including any other general or limited partner, any other
member of a limited liability company, any other shareholder or any other trust
beneficiary is necessary or desirable in connection with the creation,
perfection or first priority status of the security interest of Collateral Agent
in any Pledged Equity Interests or the exercise by Collateral Agent of the
voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof; and
 
 
 
 

--------------------------------------------------------------------------------

 

(v)   none of the Pledged LLC Interests nor Pledged Partnership Interests are or
represent interests in issuers that:  (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets or (c) have
opted to be treated as securities under the uniform commercial code of any
jurisdiction.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)           other than as permitted under the Revenue Sharing and Securities
Purchase Agreement, without the prior written consent of Collateral Agent, it
shall not vote to enable or take any other action to:  (a) amend or terminate
any partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely changes the rights of such Grantor with respect to any
Investment Related Property, taken as a whole or adversely affects the validity,
perfection or priority of Collateral Agent’s security interest, (b) permit any
issuer of any Pledged Equity Interest to issue any additional stock, partnership
interests, limited liability company interests or other Capital Stock or
securities of any nature or to issue securities convertible into or granting the
right of purchase or exchange for any stock or other Capital Stock or securities
of any nature of such issuer, (c) other than as permitted under the Revenue
Sharing and Securities Purchase Agreement, permit any issuer of any Pledged
Equity Interest to dispose of all or a material portion of their assets, (d)
waive any default under or breach of any terms of organizational documents
relating to the issuer of any Pledged Equity Interest or the terms of any
Pledged Debt, or (e) cause any issuer of any Pledged Partnership Interests or
Pledged LLC Interests which are not securities (for purposes of the UCC) on the
date hereof to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests to be treated as securities for
purposes of the UCC; provided, however, notwithstanding the foregoing, if any
issuer of any Pledged Partnership Interests or Pledged LLC Interests takes any
such action in violation of the foregoing in this clause (e), such Grantor shall
promptly notify Collateral Agent in writing of any such election or action and,
in such event, shall take all steps necessary or advisable to establish
Collateral Agent’s “control” thereof;
 
(ii)           it shall comply with all of its obligations under any partnership
agreement or limited liability company agreement relating to Pledged Partnership
Interests or Pledged LLC Interests and shall enforce all of its rights with
respect to any Investment Related Property;
 
(iii)           other than as permitted under the Revenue Sharing and Securities
Purchase Agreement, without the prior written consent of Collateral Agent, it
shall not vote to enable or take any other action to permit any issuer of any
Pledged Equity Interest to merge or consolidate unless (i) such issuer creates a
security interest that is perfected by a filed financing statement (that is not
effective solely under Section 9-508 of the UCC) in collateral in which such new
debtor has or acquires rights, and (ii) all the outstanding Capital Stock or
securities of the surviving or resulting corporation, limited liability company,
partnership or other entity is, upon such merger or consolidation, pledged
hereunder and no cash, securities or other property is distributed in respect of
the outstanding equity interests of any other constituent Grantor; and
 
(iv)           each Grantor consents to the grant by each other Grantor of a
security interest in all Investment Related Property to Collateral Agent and,
without limiting the foregoing, consents to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to Collateral Agent or its
nominee upon following the occurrence and during the continuation of an Event of
Default and to the substitution of Collateral Agent or its nominee as a partner
in any partnership or as a member in any limited liability company with all the
rights and powers related thereto.
 
 
 
 

--------------------------------------------------------------------------------

 

4.2.3.   Pledged Debt
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants to Collateral Agent and each other Secured Party, as of the Closing
Date and as of the date of each issuance of Notes, that Schedule 4.2 sets forth
under the heading “Pledged Debt” all of the Pledged Debt owned by any Grantor
and all of such Pledged Debt has been duly authorized, authenticated or issued,
and delivered and (i) is the legal, valid and binding obligation of the issuers
thereof (subject to bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting creditors’ rights generally or by
equitable principles relating to enforceability) and (ii) is not in default and
constitutes all of the issued and outstanding inter-company Indebtedness.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees with Collateral Agent and each other Secured Party that it shall notify
Collateral Agent of any default under any Pledged Debt that has caused, either
in any individual case or in the aggregate, a Material Adverse Effect.
 
4.2.4.           Investment Accounts
 
(a)           Representations and Warranties.  Grantor hereby represents and
warrants to Collateral Agent and each other Secured Party, as of the Closing
Date and as of the date of each issuance of Notes, that:
 
(i)           Schedule 4.2 hereto sets forth under the headings “Securities
Accounts” and “Commodities Accounts,” respectively, all of the Securities
Accounts and Commodities Accounts in which each Grantor has an interest.  Each
Grantor is the sole entitlement holder of each such Securities Account and
Commodity Account, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than Collateral Agent or with respect to Permitted
Liens) having “control” (within the meanings of Sections 8-106 and 9-106 of the
UCC) over, or any other interest in, any such Securities Account or Commodity
Account or securities or other property credited thereto;
 
(ii)           Schedule 4.2 hereto sets forth under the headings “Deposit
Accounts” all of the Deposit Accounts in which each Grantor has an
interest.  Each Grantor is the sole account holder of each such Deposit Account
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than Collateral Agent or with respect to Permitted Liens, the bank or
other depositary institution at which such Deposit Account is maintained) having
either sole dominion and control (within the meaning of common law) or “control”
(within the meanings of Section 9-104 of the UCC) over, or any other interest
in, any such Deposit Account or any money or other property deposited therein;
and
 
(iii)           Each Grantor has taken all actions necessary or desirable,
including those specified in Section 4.2.4(c), to:  (a) establish Collateral
Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Investment Related Property constituting Certificated
Securities, Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodities Accounts (each as defined in the UCC); (b) establish
Collateral Agent’s “control” (within the meaning of Section 9-104 of the UCC)
over all Deposit Accounts; and (c) deliver all Instruments to Collateral Agent.
 
(b)           Covenant and Agreement.  Each Grantor hereby covenants and agrees
with Collateral Agent and each other Secured Party that it shall not close or
terminate any Investment Account without the prior consent of Collateral Agent
and unless a successor or replacement account has been established with the
consent of Collateral Agent with respect to which successor or replacement
account a control agreement has been entered into by the appropriate Grantor,
Collateral Agent and securities intermediary or depository institution at which
such successor or replacement account is to be maintained in accordance with the
provisions of Section 4.2.4(c).
 
(c)   Delivery and Control

 
 
 

--------------------------------------------------------------------------------

 
 
(i)           With respect to any Investment Related Property consisting of
Securities Accounts or Securities Entitlements, it shall cause the securities
intermediary maintaining such Securities Account or Securities Entitlement to
enter into an agreement in a form reasonably satisfactory to the Collateral
Agent pursuant to which it shall agree to comply with Collateral Agent’s
“entitlement orders” without further consent by such Grantor.  With respect to
any Investment Related Property that is a “Deposit Account”, it shall cause the
depositary institution maintaining such account to enter into an agreement in a
form reasonably satisfactory to Collateral Agent, pursuant to which Collateral
Agent shall have “control” (within the meaning of Section 9-104 of the UCC) over
such Deposit Account.  Each Grantor shall have used best efforts to have entered
into such control agreement or agreements with respect to:  (i) any Securities
Accounts, Securities Entitlements or Deposit Accounts that exist on the Closing
Date, within 60 days after the Closing Date and (ii) any Securities Accounts,
Securities Entitlements or Deposit Accounts that are created or acquired after
the Closing Date, as of or prior to the deposit or transfer of any such
Securities Entitlements or funds, whether constituting moneys or investments,
into such Securities Accounts or Deposit Accounts; and
 
(ii)           In addition to the foregoing, if any issuer of any Investment
Related Property is located in a jurisdiction outside of the United States, each
Grantor shall take such additional actions, including, without limitation,
causing the issuer to register the pledge on its books and records or making
such filings or recordings, in each case as may be necessary or
advisable,  under the laws of such issuer’s jurisdiction to insure the validity,
perfection and priority of the security interest of Collateral Agent.  Upon the
occurrence and during the continuation of an Event of Default, Collateral Agent
shall have the right, without notice to any Grantor, to transfer all or any
portion of the Investment Related Property to its name or the name of its
nominee or agent.  In addition, Collateral Agent shall have the right at any
time, without notice to any Grantor, to exchange any certificates or instruments
representing any Investment Related Property for certificates or instruments of
smaller or larger denominations.
 
4.3.           Letter of Credit Rights.
 
(a)           Representations and Warranties.  Grantor hereby represents and
warrants to Collateral Agent and each other Secured Party, as of the Closing
Date and as of the date of each issuance of Notes, that:
 
(i)           all letters of credit to which such Grantor has rights are listed
on Schedule 4.3  hereto; and
 
(ii)           it has obtained the consent of each issuer of any material letter
of credit to the assignment of the proceeds of the letter of credit to
Collateral Agent.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees with Collateral Agent and each other Secured Party that with respect to
any material letter of credit hereafter arising it shall obtain the consent of
the issuer thereof to the assignment of the proceeds of the letter of credit to
Collateral Agent and shall deliver to Collateral Agent a completed Security
Agreement Supplement, together with all Supplements to Schedules thereto.
 
 
 
 

--------------------------------------------------------------------------------

 

4.4.   Intellectual Property.
 
(a)           Representations and Warranties.  Except as disclosed in Schedule
4.4, Grantor hereby represents and warrants to Collateral Agent and each other
Secured Party, as of the Closing Date and as of the date of each issuance of
Notes, that:
 
(i)           Schedule 4.4 sets forth a true and complete list of all United
States, state and foreign registrations of and applications for the Patents and
the other Intellectual Property;
 
(ii)           it is the sole and exclusive owner of the entire right, title,
and interest in and to all of the Intellectual Property listed on Schedule 4.4,
free and clear of all Liens, claims, encumbrances and licenses, except for
Permitted Liens and the Existing Licenses set forth on Schedule 4.5 of the
Revenue Sharing and Securities Purchase Agreement; and
 
(iii)           all registrations and applications for Patents of Grantor are
standing in the name of Grantor, and none of such Patents has been licensed by
any Grantor to any Affiliate or third party, except as disclosed in Schedule
4.4.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees with Collateral Agent and each other Secured Party that it will update
Schedule 4.4 within 15 days following the completion of each fiscal quarter if
such Grantor has acquired additional Intellectual Property during such fiscal
quarter, and it shall execute and deliver a Patent Security Agreement with
respect to any Patents not previously subject to a Patent Security Agreement.
 
4.5.           Commercial Tort Claims.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants to Collateral Agent and each other Secured Party, as of the Closing
Date and as of the date of each issuance of Notes, that Schedule 4.5 (as such
schedule may be amended or supplemented from time to time) sets forth all
Commercial Tort Claims of each Grantor.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees with Collateral Agent and each other Secured Party that prior to the
initiation of any Commercial Tort Claim hereafter arising it shall deliver to
the Collateral Agent a completed Security Agreement Supplement, together with
all Supplements to Schedules thereto, identifying such new Commercial Tort
Claims and granting a security interest therein to the Collateral Agent.


 
 
 

--------------------------------------------------------------------------------

 

SECTION 5.    FURTHER ASSURANCES; ADDITIONAL GRANTORS.
 
5.1.           Further Assurances.
 
(a)           Grantor agrees that from time to time, at the expense of Grantor,
it shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be reasonably necessary or desirable, or that
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted or
purported to be granted hereby or to enable Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any
Collateral.  Without limiting the generality of the foregoing, Grantor shall:
 
(i)           file or authorize the filing of such financing or continuation
statements, or amendments thereto, and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as may be
reasonably necessary or desirable, or as Collateral Agent may reasonably
request, in order to perfect and preserve the security interests granted or
purported to be granted hereby;
 
(ii)           take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property are registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office, the United States Copyright Office, the various Secretaries of State,
and the foreign counterparts of any of the foregoing; and
 
(iii)           at Collateral Agent’s reasonable request, appear in and defend
any action or proceeding that may affect Grantor’s title to or Collateral
Agent’s security interest in all or any part of the Collateral.
 
(b)           Grantor hereby authorizes Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as
Collateral Agent may determine, in its sole discretion, are necessary to perfect
the security interest granted to Collateral Agent herein.  Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to Collateral Agent herein,
including, without limitation, describing such property as “all assets” or “all
personal property, whether now owned or hereafter acquired.”  Grantor shall
furnish to Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Collateral Agent may reasonably request, all in
reasonable detail.
 
(c)           Grantor hereby authorizes Collateral Agent to amend Schedule 4.4
to include reference to any right, title or interest in any existing
Intellectual Property or any Intellectual Property acquired or developed by any
Grantor after the execution hereof or to delete any reference to any right,
title or interest in any Intellectual Property in which any Grantor no longer
has or claims any right, title or interest.
 
 
 
 

--------------------------------------------------------------------------------

 

5.2.   Additional Grantors.  From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a supplement to this agreement in form and
substance satisfactory to the Collateral Agent.  Upon delivery of any such
supplement to Collateral Agent, notice of which is hereby waived by Grantors,
each Additional Grantor shall be a Grantor and shall be as fully a party hereto
as if Additional Grantor were an original signatory hereto.  Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Collateral Agent not to cause any Subsidiary of any Grantor to
become an Additional Grantor hereunder.  This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.
 
SECTION 6.
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 
6.1.           Power of Attorney.   Grantor hereby irrevocably appoints
Collateral Agent (such appointment being coupled with an interest) as Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor, Collateral Agent or otherwise, from time to time in
Collateral Agent’s discretion to take any action and to execute any instrument
that Collateral Agent may deem reasonably necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation, the following:
 
(a)           upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
(b)           upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;
 
(c)           upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of Collateral Agent with
respect to any of the Collateral;
 
(d)           to prepare and file any UCC financing statements and continuations
and amendments thereof against Grantor as debtor;
 
(e)           to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of Grantor as assignor
or debtor;
 
(f)           to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Collateral Agent in its sole discretion,
any such payments made by Collateral Agent to become obligations of Grantor to
Collateral Agent, due and payable immediately without demand; and
 
(g)           upon the occurrence and during the continuation of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
Collateral Agent’s option and Grantor’s expense, at any time or from time to
time, all acts and things that Collateral Agent deems reasonably necessary to
protect, preserve or realize upon the Collateral and Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as Grantor might do.
 
6.2.           No Duty on the Part of Collateral Agent or Secured Parties.  The
powers conferred on Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon Collateral Agent or any Secured Party to exercise any such
powers.  Collateral Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their respective officers, directors, employees or
agents shall be responsible to Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction.
 
 
 
 

--------------------------------------------------------------------------------

 

SECTION 7.    REMEDIES.
 
7.1.           Generally.
 
(a)           If any Event of Default shall have occurred and be continuing,
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may, without notice except as required under
the UCC, exercise its rights under Section 2.11 of the Revenue Sharing and
Securities Purchase Agreement and sell, assign, lease, license (on an exclusive
or nonexclusive basis) or otherwise dispose of the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Collateral
Agent’s offices or elsewhere, for cash, on credit or for future delivery, at
such time or times and at such price or prices and upon such other terms as
Collateral Agent may deem commercially reasonable, provided however, that any
such exercise of remedies (including any sale, assignment or disposition of
Patents or any rights in any Patents) shall be subject to (1) the required grant
by Purchasers and the Collateral Agent to the Grantor a non-exclusive,
royalty-free, world-wide license (with the right to sublicense to third parties
under the Existing Licenses and the sale of proprietary products and any other
licenses entered into in compliance with this Agreement) to the Patents pursuant
to the proviso at the end of Section 7.2 of the Revenue Sharing and Securities
Purchase Agreement and (2) the Purchasers and Collateral Agent obtaining and
delivering to Grantor a written acknowledgement and agreement of the applicable
transferee or assignee as required pursuant to the proviso at the end of Section
7.2 of the Revenue Sharing and Securities Purchase Agreement.
 
(b)           In connection with the exercise of remedies pursuant to Section
7.1(a) of this Agreement, Collateral Agent or any other Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent that the portion of the Collateral being privately sold is of a kind that
is customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and Collateral Agent,
as collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by
Collateral Agent at such sale.  Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Grantor,
and Grantor hereby waives (to the extent permitted by applicable law) all rights
of redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter
enacted.  Grantor agrees that, to the extent notice of sale shall be required by
law, at least thirty (30) days notice to Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Collateral Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been
given.  Collateral Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Grantor agrees that it would not be commercially unreasonable for
Collateral Agent to dispose of the Collateral or any portion thereof by using
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets.  Grantor hereby waives any claims against
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.  If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantor shall be liable for
the deficiency and the fees of any attorneys employed by Collateral Agent to
collect such deficiency.  Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to Collateral
Agent, that Collateral Agent has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against Grantor, and Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities.  Nothing in this Section shall in any way alter the rights of
Collateral Agent hereunder.
 
 
 
 

--------------------------------------------------------------------------------

 

(c)   Collateral Agent may sell the Collateral in connection with the exercise
of remedies pursuant to Section 7.1(a) of this Agreement without giving any
warranties as to the Collateral.  Collateral Agent may specifically disclaim or
modify any warranties of title or the like.  This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
 
(d)           Collateral Agent shall have no obligation to marshal any of the
Collateral.
 
7.2.           Application of Proceeds. All proceeds received by Collateral
Agent in respect of any sale, any collection from, or other realization upon all
or any part of the Collateral in connection with the exercise of remedies
pursuant to Section 7.1(a) or (b) of this Agreement shall be applied in full or
in part by Collateral Agent against the Secured Obligations as follows:
 
(a)           First, to payment of that portion of the Secured Obligations
constituting fees, indemnities, expenses and other amounts (other than
principal, interest and the Purchaser’s proportionate share of Revenue Stream,
but including (x) attorney costs and other expenses payable under Section 9.1 of
the Revenue Sharing and Securities Purchase Agreement, (y) amounts owing in
respect of the preservation of Collateral or the security interest in the
Collateral and (z) amounts owing in respect of enforcing the rights of the
Secured Parties under the Documents) payable to the Collateral Agent in its
capacity as such or to the Purchasers;
 
(b)           Second, to the payment of that portion of the Secured Obligation
constituting amounts owed to the Purchasers, in respect of the Notes;
 
(c)           Third, to the payment of that portion of the Secured Obligation
constituting amounts owed to the Purchasers, in respect of the Revenue Stream;
and
 
(d)           Last, the balance, if any, after all the Secured Obligations have
been paid in full, to the Grantor or as otherwise required by applicable law.
 
7.3.           Sales on Credit.  If Collateral Agent sells any of the Collateral
in connection with the exercise of remedies pursuant to Section 7.1(a) of this
Agreement upon credit, Grantor will be credited only with payments actually made
by the purchaser thereof and received by Collateral Agent and applied to
indebtedness of the purchaser thereof.  In the event the purchaser fails to pay
for the Collateral, Collateral Agent may resell the Collateral and Grantor shall
be credited with proceeds of the sale.
 
7.4.           Deposit Accounts.  If any Event of Default shall have occurred
and be continuing, Collateral Agent may apply the balance from any Deposit
Account or instruct the bank at which any Deposit Account is maintained to pay
the balance of any Deposit Account to or for the benefit of Collateral Agent;
provided, for purposes of clarity, except upon the occurrence and during the
continuation of an Event of Default, Collateral Agent shall not give any such
instructions directing the disposition of funds, or withholding the withdrawal
rights of any Grantor, from time to time credited to any Securities Account,
Securities Entitlement or Deposit Account.
 
7.5.           Investment Related Property.   Grantor recognizes that, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws, Collateral Agent may be compelled, with respect to any sale of
all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof.  Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, Grantor agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Investment Related Property for the period of time necessary to permit
the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it.  If Collateral
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, Grantor shall and shall cause each
issuer of any Pledged Equity Interests to be sold hereunder from time to time to
furnish to Collateral Agent all such information as Collateral Agent may request
in order to determine the number and nature of interest, shares or other
instruments included in the Investment Related Property which may be sold by
Collateral Agent in exempt transactions under the Securities Act and the rules
and regulations of the Securities and Exchange Commission thereunder, as the
same are from time to time in effect.
 
 
 
 

--------------------------------------------------------------------------------

 

7.6.   Intellectual Property.
 
(a)           Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default
 
(i)           The Collateral Agent may exercise its rights under Section 2.11 of
the Revenue Sharing and Securities Purchase Agreement;
 
(ii)           Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of
Grantor, Collateral Agent or otherwise, in Collateral Agent’s sole discretion,
to enforce any Patents, in which event Grantor shall, at the request of
Collateral Agent, do any and all lawful acts and execute any and all documents
required by Collateral Agent in aid of such enforcement and  Grantor shall
promptly, upon demand, reimburse and indemnify Collateral Agent as provided in
Sections 9.1 and 9.2 of the Revenue Sharing and Securities Purchase Agreement in
connection with the exercise of its rights under this Section, and, to the
extent that Collateral Agent shall elect not to bring suit to enforce any
Patents as provided in this Section, Grantor agrees to use all reasonable
measures, whether by action, suit, proceeding or otherwise, to prevent the
infringement or other violation of any of Grantor’s rights in the Patents by any
other Person and for that purpose agrees to diligently maintain any action, suit
or proceeding against any Person so infringing as shall be necessary to prevent
such infringement or violation;
 
(iii)           Collateral Agent shall have the right to notify, or require
Grantor to notify, any obligors with respect to amounts due or to become due to
Grantor in respect of the Patents, of the existence of the security interest
created herein, to direct such obligors to make payment of all such amounts
directly to Collateral Agent, and, upon such notification and at the expense of
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as Grantor might have done;
 
(1)           all amounts and proceeds (including checks and other instruments)
received by Grantor in respect of amounts due to Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
Collateral Agent hereunder, shall be segregated from other funds of Grantor and
shall be forthwith paid over or delivered to Collateral Agent in the same form
as so received (with any necessary endorsement) to be applied as per Section 7.2
of this Agreement; and
 
(2)           no Grantor shall adjust, settle or compromise the amount or
payment of any such amount or release wholly or partly any obligor with respect
thereto or allow any credit or discount thereon.
 
(b)           If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to Collateral Agent of any rights, title and
interests in and to the Patents shall have been previously made and shall have
become absolute and effective, and (iv) the Secured Obligations shall not have
become immediately due and payable, upon the written request of Grantor,
Collateral Agent shall promptly execute and deliver to Grantor, at Grantor’s
sole cost and expense, such assignments or other transfer as may be necessary to
reassign to Grantor any and all such rights, title and interests as may have
been assigned to Collateral Agent as aforesaid, subject to any disposition
thereof that may have been made by Collateral Agent; provided, after giving
effect to such reassignment, Collateral Agent’s security interest granted
pursuant hereto, as well as all other rights and remedies of Collateral Agent
granted hereunder, shall continue to be in full force and effect; and provided
further, the rights, title and interests so reassigned shall be free and clear
of any other Liens granted by or on behalf of Collateral Agent and the Secured
Parties.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.
COLLATERAL AGENT.

 
Collateral Agent has been appointed to act as “Collateral Agent” hereunder by
Purchasers pursuant to the Revenue Sharing and Securities Purchase
Agreement.  Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the other Documents; provided, Collateral
Agent shall, after payment in full of all Obligations under the Revenue Sharing
and Securities Purchase Agreement and the other Documents, exercise, or refrain
from exercising, any remedies provided for herein in accordance with the
instructions of the Majority Purchasers.  In furtherance of the foregoing
provisions of this section, each Secured Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral hereunder, it being understood and agreed by such Secured
Party that all powers, rights and remedies hereunder may be exercised solely by
Collateral Agent for the benefit of Secured Parties in accordance with the terms
of this section.  Collateral Agent may resign, and a successor be appointed, in
accordance with the Revenue Sharing and Securities Purchase Agreement.  After
any retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was Collateral Agent
hereunder.
 
SECTION 9.
CONTINUING SECURITY INTEREST; TRANSFER OF RIGHTS UNDER INVESTMENT DOCUMENTS.

 
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full and satisfaction
of the obligations with respect to the Notes under the Revenue Sharing and
Securities Purchase Agreement (other than contingent indemnity obligations not
then asserted), be binding upon Grantor, its successors and assigns, and inure,
together with the rights and remedies of Collateral Agent hereunder, to the
benefit of Collateral Agent and its successors, transferees and
assigns.  Without limiting the generality of the foregoing, but subject to the
terms of the Revenue Sharing and Securities Purchase Agreement, any Purchaser
may assign or otherwise transfer any rights held by it under the Documents to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Purchasers herein or otherwise.  Upon
the payment in full of all Secured Obligations (other than contingent indemnity
obligations not then asserted), the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to Grantor.  Upon any such termination, Collateral Agent shall, at
Grantor’s expense, execute and deliver to Grantor or otherwise authorize the
filing of such release documents as Grantor shall reasonably request, including
financing statement amendments to evidence such termination, in each case, such
documents to be in form and substance satisfactory to Collateral Agent and
without representation or warranty by, or recourse to, Collateral Agent.  Upon
any Disposition of property permitted by the Revenue Sharing and Securities
Purchase Agreement, the Liens granted herein shall be deemed to be automatically
released and such property shall automatically revert to the Grantor (or
transferee) with no further action on the part of any Person.  Collateral Agent
shall, at Grantor’s expense, execute and deliver or otherwise authorize the
filing of such documents as Grantor shall reasonably request, in form and
substance reasonably satisfactory to Collateral Agent and without representation
or warranty by, or recourse to, Collateral Agent, including financing statement
amendments to evidence such release.
 
SECTION 10.
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 
The powers conferred on Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Collateral Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which Collateral Agent accords its own property.  Neither Collateral
Agent nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Grantor or
otherwise.  If Grantor fails to perform any agreement contained herein,
Collateral Agent may itself perform, or cause performance of, such agreement,
and the expenses of Collateral Agent incurred in connection therewith shall be
payable by Grantor under Section 9.1 of the Revenue Sharing and Securities
Purchase Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

SECTION 11.    INDEMNITY.
 
The Grantor (as “Indemnitor”) agrees to indemnify, pay and hold the Secured
Parties, and the officers, directors, partners, managers, members, employees,
agents, and Affiliates of the Secured Parties (collectively, the “Indemnitees”)
harmless from and against any and all other liabilities, costs, expenses,
obligations, losses (other than lost profit), damages, penalties, actions,
judgments, suits, claims and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of one
counsel for such Indemnitees) in connection with any investigative,
administrative or judicial proceeding commenced or threatened (excluding claims
among Indemnitees), whether or not such Indemnitee shall be designated a party
thereto, which may be imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of this Agreement (the
“Indemnified Liabilities”); provided that the Indemnitor shall not have any
obligation to an Indemnitee hereunder with respect to an Indemnified Liability
to the extent that such Indemnified Liability arises from the gross negligence
or willful misconduct of that Indemnitee or any of its officers, directors,
partners, managers, members, employees, agents and/or Affiliates.  Each
Indemnitee shall give the Indemnitor prompt written notice of any claim that
might give rise to Indemnified Liabilities setting forth a description of those
elements of such claim of which such Indemnitee has knowledge; provided that any
failure to give such notice shall not affect the obligations of the
Indemnitor.  The Indemnitor shall have the right at any time during which such
claim is pending to select counsel to defend and control the defense thereof and
settle any claims for which it is responsible for indemnification hereunder
(provided that the Indemnitor will not settle any such claim without (i) the
appropriate Indemnitee’s prior written consent, which consent shall not be
unreasonably withheld or (ii) obtaining an unconditional release of the
appropriate Indemnitee from all claims arising out of or in any way relating to
the circumstances involving such claim and without any admission as to
culpability or fault of such Indemnitee) so long as in any such event, the
Indemnitor shall have stated in a writing delivered to the Indemnitee that, as
between the Indemnitor and the Indemnitee, the Indemnitor is responsible to the
Indemnitee with respect to such claim to the extent and subject to the
limitations set forth herein; provided that the Indemnitor shall not be entitled
to control the defense of any claim in the event that in the reasonable opinion
of counsel for the Indemnitee, there are one or more material defenses available
to the Indemnitee which are not available to the Indemnitor; provided further,
that with respect to any claim as to which the Indemnitee is controlling the
defense, the Indemnitor will not be liable to any Indemnitee for any settlement
of any claim pursuant to this Section 11 that is effected without its prior
written consent, which consent shall not be unreasonably withheld.  To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 11 may be unenforceable because it is violative of any law or
public policy, the Grantor shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them. Notwithstanding anything to the contrary in this Agreement, no party
shall be liable to the other party or any third party for any indirect,
incidental, exemplary, special, punitive or consequential damages (including
with respect to lost revenue, lost profits or savings or business interruption)
of any kind or nature whatsoever suffered by the other party or any third party
howsoever caused and regardless of the form or cause of action, even if such
damages are foreseeable or such party has been advised of the possibility of
such damages. The provisions of this Section 11 shall survive the termination of
this Agreement.


SECTION 12.
MISCELLANEOUS.

 
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 9.3 of the Revenue Sharing and Securities Purchase
Agreement.  No failure or delay on the part of Collateral Agent in the exercise
of any power, right or privilege hereunder or under any other Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  All rights and remedies existing under
this Agreement and the other Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.  In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.  This Agreement
shall be binding upon and inure to the benefit of Collateral Agent and Grantor
and their respective successors and assigns.  Grantor shall not, without the
prior written consent of Collateral Agent given in accordance with the Revenue
Sharing and Securities Purchase Agreement, assign any right, duty or obligation
hereunder.  This Agreement and the other Documents embody the entire agreement
and understanding between Grantor and Collateral Agent and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof.  Accordingly, the Documents may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.  This
Agreement may be executed in one or more counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as a manually executed counterpart of
this Agreement.  In the event of an express conflict between the terms and
conditions of this Agreement and the terms and conditions of the Revenue Sharing
and Securities Purchase Agreement, the terms and conditions of the Revenue
Sharing and Securities Purchase Agreement shall control.
 
 
 
 

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF
THE SECURITY INTEREST OR THE REMEDIES HEREUNDER IN RESPECT OF ANY COLLATERAL ARE
GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY
HERETO WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE CONDUCT OF THE PARTIES HERETO, WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER IN CONTRACT, TORT OR OTHERWISE. The Grantor acknowledges that Grantor
has been informed by the Secured Parties that the foregoing sentence constitutes
a material inducement upon which the Secured Parties have relied and will rely
in entering into this Agreement.  Grantor or any of the Secured Parties may file
an original counterpart or a copy of this Agreement with any court as written
evidence of the consent of the Grantors and the Secured Parties to the waiver of
their rights to trial by jury.
 
Each party hereto (a) irrevocably submits to the exclusive jurisdiction of any
New York state court or federal court sitting in New York, New York, and any
court having jurisdiction over appeals of matters heard in such courts, for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement or the subject matter hereof or thereof; (b) waives to the extent
not prohibited by applicable law that cannot be waived, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such proceeding
brought in any of the above-named courts, any claim that they are not subject
personally to the jurisdiction of such court, that their property is exempt or
immune from attachment or execution, that such proceeding is brought in an
inconvenient forum, that the venue of such proceeding is improper, or that this
Agreement, or the subject matter hereof or thereof, may not be enforced in or by
such court; and (c) consents to service of process in any such proceeding in any
manner at the time permitted under the applicable laws of the State of New York
and agree that service of process by registered or certified mail, return
receipt requested, at the address specified in or pursuant to Section 9.3 of the
Revenue Sharing and Securities Purchase Agreement is reasonably calculated to
give actual notice.
 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor and Collateral Agent have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
 
GRANTOR:
 
MARATHON PATENT GROUP, INC.
 
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


SAMPO IP, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager
 
RELAY IP, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


CYBERFONE SYSTEMS, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


VANTAGE POINT TECHNOLOGY, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


CRFD RESEARCH, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO
 
E2E PROCESSING, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


LOOPBACK TECHNOLOGIES, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


LOOPBACK TECHNOLOGIES II, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO

[Signature Page to Security Agreement]


 
 

--------------------------------------------------------------------------------

 




SIGNAL IP, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


HYBRID SEQUENCE IP, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


PME ACQUISITION LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


SOEMS ACQUISITION CORP.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


IP LIQUIDITY VENTURES ACQUISITION LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager
 
IP LIQUIDITY VENTURES, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


SARIF BIOMEDICAL ACQUISITION LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


SARIF BIOMEDICAL LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


SELENE COMMUNICATION TECHNOLOGIES ACQUISITION LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


SELENE COMMUNICATION TECHNOLOGIES, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager



[Signature Page to Security Agreement]


 
 

--------------------------------------------------------------------------------

 
 
DA ACQUISITION LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


DYNAMIC ADVANCES, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


CLOUDING CORP.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


TLI ACQUISITION CORP.
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


TLI COMMUNICATIONS LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


MEDTECH GROUP ACQUISITION CORP.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


TLIF, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager



[Signature Page to Security Agreement]


 
 

--------------------------------------------------------------------------------

 

COLLATERAL AGENT:
 
DBD Credit Funding LLC
 
/s/ Constantine M. Dakolias
__________________________________________
By:  Constantine M. Dakolias
Title: President



[Signature Page to Security Agreement]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO SECURITY AGREEMENT
 
SECURITY AGREEMENT SUPPLEMENT
 
This SECURITY AGREEMENT SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF
GRANTOR] a [NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”)
pursuant to the Security Agreement, dated as of [mm/dd/yy] (as it may be from
time to time amended, restated, modified or supplemented, the “Security
Agreement”), among [NAME OF COMPANY], the Grantor and [NAME OF COLLATERAL
AGENT], as the Collateral Agent.  Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.
 
Grantor hereby confirms the grant to Collateral Agent set forth in the Security
Agreement of, and does hereby grant to Collateral Agent, a security interest in
all of Grantor’s right, title and interest in and to all Collateral to secure
the Secured Obligations, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located and specifically, without limitation, grants to the Collateral
Agent a security interest in all of Grantor’s right, title and interest in the
Commercial Tort Claims referenced on Schedule 4.5.  Grantor represents and
warrants to Collateral Agent and each other Secured Party that the attached
Supplements1 to Schedules accurately and completely set forth all additional
information required pursuant to the Security Agreement and hereby agrees that
such Supplements to Schedules shall constitute part of the Schedules to the
Security Agreement.
 
IN WITNESS WHEREOF, Grantor has caused this Security Agreement Supplement to be
duly executed and delivered by its duly authorized officer as of [mm/dd/yy].
 
 [NAME OF GRANTOR]
 
By: ______________________
 Name:
 Title:



--------------------------------------------------------------------------------

 
1 Supplemental schedules to be attached
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
TO SECURITY AGREEMENT
 
Patent Security Agreement
 
Patent Security Agreement, dated as of January 29, 2015 by Marathon Patent
Group, Inc. and the undersigned entities (collectively, the “Pledgor”), in favor
of DBD Credit Funding LLC, in its capacity as collateral agent pursuant to the
Revenue Sharing and Securities Purchase Agreement (in such capacity, the
“Collateral Agent”).
 
W i t n e s s e t h:
 
Whereas, the Pledgor is party to a Security Agreement of even date herewith (the
“Security Agreement”) in favor of the Collateral Agent pursuant to which the
Pledgor is required to execute and deliver this Patent Security Agreement;
 
Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Revenue Sharing
and Securities Purchase Agreement, the Pledgor hereby agrees with the Collateral
Agent as follows:
 
SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
 
SECTION 2.  Grant of Security Interest in Patent Collateral.  The Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:
 
(a)           all of the Company’s existing and future acquired Patents,
including, but not limited to, the items listed on Schedule A attached hereto;
and
 
(b)           all Proceeds of any and all of the foregoing.
 
SECTION 3.  Security Agreement.  The security interests granted to the
Collateral Agent pursuant to this Patent Security Agreement are granted in
conjunction with the security interests granted to the Collateral Agent pursuant
to the Security Agreement, and Pledgor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the security
interests in the Patents made and granted hereby are set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Patent Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.
 
SECTION 4.  Counterparts.  This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.  Delivery of an executed
counterpart of a signature page of this Patent Security Agreement by telecopier
or other electronic transmission (i.e. a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Patent Security
Agreement.
 
 [Signature page follows]
 

 
 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.
 


 
Very truly yours,


Pledgor:




MARATHON PATENT GROUP, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


SAMPO IP, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


RELAY IP, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


CYBERFONE SYSTEMS, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


VANTAGE POINT TECHNOLOGY, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


CRFD RESEARCH, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


E2E PROCESSING, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


LOOPBACK TECHNOLOGIES, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO

 
 
 

--------------------------------------------------------------------------------

 
 
LOOPBACK TECHNOLOGIES II, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


SIGNAL IP, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


HYBRID SEQUENCE IP, INC.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


PME ACQUISITION LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


SOEMS ACQUISITION CORP.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


IP LIQUIDITY VENTURES ACQUISITION LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


IP LIQUIDITY VENTURES, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


SARIF BIOMEDICAL ACQUISITION LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


SARIF BIOMEDICAL LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager

 
 
 

--------------------------------------------------------------------------------

 

SELENE COMMUNICATION TECHNOLOGIES ACQUISITION LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


SELENE COMMUNICATION TECHNOLOGIES, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager
 
DA ACQUISITION LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


DYNAMIC ADVANCES, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


CLOUDING CORP.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


TLI ACQUISITION CORP.
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


TLI COMMUNICATIONS LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager


MEDTECH GROUP ACQUISITION CORP.
/s/ Doug Croxall
By:  Doug Croxall
Title: CEO


TLIF, LLC
/s/ Doug Croxall
By:  Doug Croxall
Title: Manager
 
 
 
 

--------------------------------------------------------------------------------

 

Accepted and Agreed:
DBD Credit Funding LLC
as Collateral Agent
 
 
By:           /s/ Constantine M. Dakolias
Name: Constantine M. Dakolias
Title: President
 
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
PATENTS




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.1
TO SECURITY AGREEMENT
 
GRANTOR CORPORATE INFORMATION



The confidential portion has been so omitted and filed separately with the
Securities and Exchange Commission (“SEC”).

 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.2
TO SECURITY AGREEMENT
 
INVESTMENT RELATED PROPERTY

 
The confidential portion has been so omitted and filed separately with the
Securities and Exchange Commission (“SEC”).

 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 4.3
TO SECURITY AGREEMENT


DESCRIPTION OF LETTERS OF CREDIT
 
 
The confidential portion has been so omitted and filed separately with the
Securities and Exchange Commission (“SEC”).


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.4
TO SECURITY AGREEMENT


INTELLECTUAL PROPERTY
 
 
The confidential portion has been so omitted and filed separately with the
Securities and Exchange Commission (“SEC”).


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.5
 
TO SECURITY AGREEMENT


COMMERCIAL TORT CLAIMS

 
 
The confidential portion has been so omitted and filed separately with the
Securities and Exchange Commission (“SEC”).
 
 